Citation Nr: 1711210	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation of bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than May 10, 2012 for the grant of service connection for hearing loss disability.

3.  Entitlement to an effective date earlier than May 10, 2012 for the grant of service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a sleep disorder to include sleep apnea.
9.  Entitlement to service connection for hypertension (claimed as high blood pressure).

10.  Entitlement to service connection for high cholesterol (hyperlipidemia).

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for vision disability.

13.  Entitlement to service connection for hip disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that VA received additional pertinent evidence in October 2016 that was submitted by the Veteran.  A formal waiver of consideration by the Agency of Original Jurisdiction (AOJ) in the first instance is not warranted as the Veteran's substantive appeal was received in October 2015.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38  U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal, only where the substantive appeal is filed on or after February 2, 2013).
The undersigned Veterans Law Judge has granted the motion for withdrawal of representation from the Veteran's attorney, finding that his request is in accordance with 38 C.F.R. § 20.608(b).  As the Veteran has been notified of the withdrawal of representation by the attorney J. Michael Wood and has not submitted an appointment of representation by another organization or person, the Board will presume the Veteran seeks to proceed in these matters pro se.  See Third Party Correspondence (February 2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, hearing loss disability was manifested at worst by an average pure tone decibel loss in the of 53 in the right ear with 84 percent speech discrimination, and of 53 in the left ear with 84 percent speech discrimination.

2.  In June 2015, the Veteran asserted a freestanding claim seeking an earlier effective date for the award of service connection for bilateral hearing loss.

3.  In June 2015, the Veteran asserted a freestanding claim seeking an earlier effective date for the award of service connection for tinnitus.

4.  Diabetes mellitus is not shown in service or within the initial post separation year, and it has not been shown to be etiologically related to service.

5.  A chronic leg disability is not shown in service and no leg disability has been shown to be etiologically related to service.

6.  An acquired psychiatric disorder is not shown in service and no acquired psychiatric disorder has been shown to be etiologically related to service.

7.  A chronic back disability is not shown in service and no back disability has been shown to be etiologically related to service.

8.  A disability manifested by sleep impairment, to include sleep apnea, is not shown in service and sleep apnea has not been shown to be etiologically related to service.

9.  Hypertension is not shown in service or within the initial post separation year, and it has not been shown to be etiologically related to service.

10.  High cholesterol (hyperlipidemia) is not a disability within the meaning of the applicable legislation.

11.  A chronic headache disability is not shown in service and no headache disorder has been shown to be etiologically related to service.

12.  A vision disability is not shown in service and no vision disability has been shown to be etiologically related to service.

13.  A chronic hip disability is not shown in service and no hip disability has been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2016).

2.  The Veteran's freestanding claim for an effective date earlier than May 10, 2012, for the grant of service connection for bilateral hearing loss is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The Veteran's freestanding claim for an effective date earlier than May 10, 2012, for the grant of service connection for tinnitus is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for bilateral leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a sleep disorder to include sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

10.  The criteria for service connection for high cholesterol (hyperlipidemia) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

11.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  The criteria for service connection for vision disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
13.  The criteria for service connection for hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran completed his application for benefits under the Fully Developed Claim Program, which included all necessary notice with the application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, May 2014.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA audiological examination report described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA examinations in regard to the Veteran's claims for service connection are not warranted in this appeal as there is no indication in either the lay or medical evidence that any of the claimed disorders are related to disease or injury incurred in or aggravated by service-as explained below.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges that the Veteran obtained an award of Security Administration (SSA) benefits.  However, as there are no specific allegations giving rise to a reasonable belief that the SSA records may pertain to any of the claimed disabilities before VA, and as the Veteran has never made any statements indicating that records associated with his SSA award contained records not currently found in the claims file, the Boards finds that remand for the records is not warranted.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed Cir 2010).

Accordingly, the Board will address the merits of the claims.

II.  Evaluations

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 38 C.F.R. § 4.86.

On the authorized VA audiological examination in March 2015, the average pure tone decibel loss was 53 in the right ear with 84 percent speech discrimination and 53 in the left ear with 84 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the audiological findings, the Veteran has a numeric designation of II for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.  Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran has been retired since 1986, but he would have hearing difficulty in the work-place based on his report of difficulty hearing if someone is sitting far away.  See VA Exam (March 2015).  However, the Veteran did not specifically report occupational functioning effects during his VA audiological exam in March 2015.

The Board accepts that the Veteran believes his hearing acuity is worse than evaluated.  However, far more probative of the degree of the disability are the results of testing prepared by a skilled professional since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty hearing if someone is sitting far away.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The Veteran's situation involves simply decreased hearing and difficulty understanding speech in an everyday environment and this situation is not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  However, in this case, there is no indication or allegation that the Veteran has any of these symptoms or conditions related to his hearing loss disorder.

Also, the Board has considered referral for extra-schedular consideration based on the collective impact of multiple disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, there is no indication that the combined effect of the Veteran's hearing loss, cumulatively or collectively with the Veteran's tinnitus disability (his only other service-connected disorder) causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Board as discussed above has determined that referral of the case for extra-scheduler consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Effective Dates for Grants of Service Connection

The Veteran seeks an effective date earlier than May 10, 2012 for the grant of service connection for bilateral hearing loss disability and tinnitus.

Applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than May 10, 2012 is not warranted.  VA received the Veteran's initial claim (VA 21-526 EZ) for service connection for hearing loss and tinnitus on March 10, 2012.  Prior to May 10, 2012, there is no written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit based on hearing loss or tinnitus.  Service connection for hearing loss was granted in a September 2012 rating decision.  Service connection for tinnitus was granted in a December 2013 rating decision.  No notice of disagreement or new and material evidence was received within one year of the notice of either rating decision.

The Veteran filed his claim for an earlier effective date in June 2015.  Given the facts of this case, the Veteran's current claim seeking an effective date earlier than May 10, 2012 for the grant of service connection for hearing loss and tinnitus is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300. The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than May 10, 2012, in the instant case would be to establish clear and unmistakable error in the prior decision.  

The Board is bound by the laws and regulations of VA. 38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim and in light of Rudd, the Board finds that the Veteran's claim of entitlement to an effective date earlier than May 10, 2012, for the award service connection for hearing loss and tinnitus must be dismissed.


IV.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and diabetes mellitus shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus, bilateral leg disability, an acquired psychiatric disorder, a back disability, a sleep disorder to include sleep apnea, hypertension, high cholesterol (hyperlipidemia), headaches, vision disability, and hip disability.  None of the claimed conditions are shown in service or for many years after service.  None of the claimed conditions are etiologically related to disease or injury incurred in service.

STRs include service enlistment examination dated in November 1951, which shows normal clinical evaluation of all systems except for pes planus (feet).  Report of separation examination dated in November 1955 reflects normal clinical evaluation of all systems.  STRs reflect no vision disability and no loss of the right eye, which is shown many years after service.

VA received a claim for disability pension in May 1990.  At that time, the Veteran reported having diabetes, high blood pressure, low back problems, loss of right eye, problems with feet and legs, kidney disorder, and nerves.  VA received in May 1990 copies of receipts from the Veteran showing that medical and vision services had been provided.  Report of VA examination dated in July 1990 reflects diagnoses for obesity, adjustment disorder neurosis, non-insulin dependent diabetes mellitus, increased blood pressure (diet controlled), questionable peripheral neuropathy secondary to diabetes mellitus, and ocular implant of the right eye.  X-ray of the cervical and lumbar spine showed early osteoarthritis, and x-ray of the feet showed no significant arthritis changes.  By history, the Veteran had diabetes for 2-3 years only and elevated blood pressure for 5 years.

VA treatment records dated since 1990 are associated with the claims file.  These records do not reflect any indication or finding that the Veteran has any disability etiologically related to service although he clearly has chronic medical problems.  These records show that the Veteran lost his right eye in 1985.  These records are silent for headache, hip, or sleep complaints or abnormal findings.  Depression was assessed in 1998.  See CAPRI (December 2013).

Reports of VA audiological examination dated in 2013 and 2015 include a medical history for high blood pressure, and headaches.  VA treatment records dated since 2013 show diabetes on the Veteran's problem list and that sleep apnea, arthritis, and hypertension are health risks of obesity.  VA treatment records show chronic hypertension, mixed hyperlipidemia, type 2 diabetes, and obesity.  These records reflect no complaints or findings for headaches, leg disability, psychiatric disability, back disability, sleep disorder, vision impairment, or hip disability.  A private physician's letter dated in October 2016 reflects that the Veteran has the following medical conditions:  Hypertension, diabetes type 2, hyperlipidemia, diverticulitis, BPH, and that he visits with a specialist for problems with his eyes and heart. Private treatment records show that the Veteran was seen in 2016 for diabetes, hypercholesterolemia, arthritis, and other disorder not claimed.  Private treatment records dated in 2016 further show that the Veteran was seen for complaints of decreased vision of 10 days in his left eye, and his past history included cataract of the left eye in 2012.   The Veteran was noted to have prosthesis of the right eye.  Left eye problems were diagnosed to included hypertensive retinopathy, pseudophakia, dry syndrome, and AMD [age related macular degeneration].  See Medical Treatment Record - Non-Government Facility (October 2016).

The medical evidence does not establish that any of the claimed disabilities are etiologically related to service.  Furthermore, the medical evidence does not establish that arthritis or diabetes mellitus had onset in the initial post separation year.  The Board accepts that the Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to attribute his symptoms or problems to service as he lacks the requisite medical expertise and the disorders claimed are not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, his medical opinion has no probative value.

Also, as for high cholesterol or hyperlipidemia, this is a laboratory finding and is not considered to be a disability for VA purposes.  It is noted that hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol. Hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id.  at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  Additionally, the Board observes that the term "disability" as used for VA purposes refers to impairment of earning capacity and, here, there is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present disability there can be no valid claim).
On balance, the weight of the evidence is against the claims.  Accordingly, the claims are denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; §38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A compensable evaluation for bilateral hearing loss is denied.

An effective date earlier than May 10, 2012 for the grant of service connection for hearing loss disability is dismissed.

An effective date earlier than May 10, 2012 for the grant of service connection for tinnitus is dismissed.

Service connection for diabetes mellitus is denied.

Service connection for a bilateral leg disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a back disability is denied.

Service connection for a sleep disorder to include sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol (hyperlipidemia) is denied.

Service connection for headaches is denied.

Service connection for vision disability is denied.

Service connection for hip disability is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


